UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1367


MARC EDWARD TEACHEY,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:14-cv-00178-BO)


Submitted:   November 30, 2016            Decided:   December 14, 2016


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, G. Norman Acker, III,
Assistant United States Attorney, Elisa F. Donohoe, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marc   Edward   Teachey   appeals   the   district   court’s   order

upholding the Commissioner’s denial of Teachey’s applications for

disability insurance benefits and supplemental security income.

Our review of the Commissioner’s determination is limited to

evaluating whether the correct law was applied and whether the

findings are supported by substantial evidence.      Mascio v. Colvin,

780 F.3d 632, 634 (4th Cir. 2015).       “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”     Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (internal quotation marks omitted).           We do not

reweigh evidence or make credibility determinations in evaluating

whether a decision is supported by substantial evidence; “[w]here

conflicting evidence allows reasonable minds to differ as to

whether a claimant is disabled,” we defer to the Commissioner’s

decision.   Id. (internal quotation marks omitted).

     Against this framework, we have reviewed the parties’ briefs,

the administrative record, and the joint appendix, and we discern

no reversible error.    Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                               AFFIRMED



                                   2